■Hxman, C. J.
The relator, in suit styled Jean Minlocq v. Paul Yancey et al., and E. H. Young, constable, sued to annul several small judgments against Mm, amounting in the aggregate to $244 25, and obtained an injunction restraining their enforcement.
In said suit relator aEeged that the property seized to enforce the payment of the judgments exceeded in value $1,000.
The Judge rendered judgment, dismissing said suit and dissolving the injunction, and the complaint by the relator is that the judge refused to grant him an appeal from the judgment. The matter in dispute is the judgments sued to be annulled. The amount in dispute does not exceed $300. This Court has no jurisdiction of the suit, and can take no cognizance thereof. See 70th Article of the Constitution of 1864.
The property seized is not in dispute, and its value being over $300, cannot invest this Court with jurisdiction, because, in order to release the property from seizure, it would become necessary to decide on the validity of proceedings in a suit over which we have no jurisdiction. See 9 Rob. 7. 12 An. 784. 16 An. 41.
The application for a mandamus is dismissed, at appellant’s costs.